                     Case 2:20-cv-00437-RFB-DJA Document 37 Filed 07/13/20 Page 1 of 3




                 1   JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
                 2   JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                 3   Las Vegas, Nevada 89101
                     Telephone: (702) 921-2460
                 4
                     Facsimile: (702) 921-2461
                 5   Email: joshua.sliker@jacksonlewis.com

                 6   ANDREW McCLINTOCK, ESQ.
                     Admitted pro hac vice
                 7   Georgia Bar No. 483560
                     FORD HARRISON L.L.P
                 8   271 – 17th Street, NW, Suite 1900
                 9   Atlanta, Georgia 30363
                     Telephone: (404) 888-3830
               10    Email: AMcClintock@fordharrison.com

               11    Attorneys for Defendant
                     Allegiant Air, LLC
               12
                                                 UNITED STATES DISTRICT COURT
               13
                                                         DISTRICT OF NEVADA
               14
                                                                        Case No. 2:20-cv-00437-RFB-DJA
               15     ALI BAHREMAN,
               16
                                            Plaintiff,
                                                                          STIPULATION AND ORDER TO
               17                                                        EXTEND TIME FOR DEFENDANTS
                      v.
               18                                                           TO REPLY IN SUPPORT OF
                                                                        MOTIONS TO DISMISS PLAINTIFF’S
                      ALLEGIANT AIR, L.L.C. and
               19                                                            AMENDED COMPLAINT
                      TRANSPORT WORKERS UNION OF
               20     AMERICA LOCAL 577,
                                                                                  (FIRST REQUEST)
               21                           Defendants.

               22           IT IS HEREBY STIPULATED by and between Plaintiff ALI BAHREMAN (“Plaintiff”),
               23    through his counsel, Marquis Aurbach Coffing, Defendant, ALLEGIANT AIR, L.L.C.
               24    (“Allegiant”), by and through its counsel, Jackson Lewis P.C., and Defendant TRANSPORT
               25    WORKERS UNION OF AMERICA LOCAL 577 (“TWUA”) by and through its counsel,
               26    McCracken, Stemerman & Holsberry, and Phillips, Richard & Rind, P.A., (collectively, Allegiant
               27    and TWUA are “Defendants”), that Defendants shall have a fourteen day extension up to and
               28    including July 27, 2020, in which to file their respective replies in support of their Motions to
JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:20-cv-00437-RFB-DJA Document 37 Filed 07/13/20 Page 2 of 3




                 1   Dismiss Plaintiff’s Amended Complaint.         This Stipulation is submitted and based upon the

                 2   following:

                 3              1.    Plaintiff filed an Amended Complaint on May 27, 2020. ECF No. 26.

                 4              2.    Defendants filed Motions to Dismiss Plaintiff’s Amended Complaint on June 10,

                 5   2020. ECF Nos. 30-31.

                 6              3.    Plaintiff filed a Response to Defendants’ Motions to Dismiss on July 6, 2020. ECF

                 7   No. 35.

                 8              4.    Defendants’ replies are presently due on July 13, 2020.

                 9              5.    Due to the press of other matters Defendants’ counsel must attend to, and in order

                10   to adequately reply, counsel for Defendants require additional time. Counsel for Defendants

                11   request a fourteen (14) day extension, up to and including July 27, 2020, to file their respective

                12   replies.

                13               6.   This is the first request for an extension of time for Defendants to file replies in

                14   support of Motions to Dismiss Plaintiff’s Amended Complaint.

                15               7.   This request is made in good faith and not for the purpose of delay.

                16   ///

                17   ///

                18   ///

                19   ///

                20   ///

                21   ///

                22   ///

                23   ///

                24   ///

                25   ///

                26   ///

                27   ///

                28   ///

JACKSON LEWIS P.C.
                                                                       2
    LAS VEGAS
                     Case 2:20-cv-00437-RFB-DJA Document 37 Filed 07/13/20 Page 3 of 3




                 1           8.    Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                 2   as waiving any claim and/or defense held by any party.

                 3          Dated this 8th day of July, 2020.

                 4    JACKSON LEWIS P.C.                                 MARQUIS AURBACH COFFING

                 5
                      /s/ Joshua A. Sliker                               /s/ Blaine Hutchison
                 6    JOSHUA A. SLIKER, ESQ.                             BRIAN R. HARDY, ESQ.
                      Nevada Bar No. 12493                               Nevada Bar No. 10068
                 7    300 S. Fourth Street, Suite 900                    10001 Park Run Drive
                      Las Vegas, Nevada 89101                            Las Vegas, Nevada 89145
                 8
                      ANDREW McCLINTOCK, ESQ.                            FRANK D. GARRISON, ESQ.
                 9    Admitted Pro Hac Vice                              Admitted Pro Hac Vice
                      FORD HARRISON L.L.P.                               BLAINE HUTCHISON, ESQ.
                10    271 – 17th Street, NW, Suite 1900                  Admitted Pro Hac Vice
                      Atlanta, Georgia 30363                             NATIONAL RIGHT TO WORK LEGAL
                11                                                       DEFENSE FOUNDATION, INC.
                      Attorneys for Defendant                            8001 Braddock Road, Suite 600
                12    Allegiant Air, LLC                                 Springfield, Virginia 22160

                13                                                       Attorneys for Plaintiff Ali Bahreman
                      McCRACKEN, STEMERMAN &
                14    HOLSBERRY

                15    /s/ Osnat K. Rind
                      RICHARD G. MCCRACKEN, ESQ,
                16
                      (Nevada Bar No. 2748)
                17    McCraken, Stemerman & Holsberry
                      1630 S. Commerce Street, Suite A-1
                18    Las Vegas, NV 89102
                19    OSNAT K. RIND, ESQ.*
                      (Florida Bar No. 958698)
                20
                      CHRISTINA S. GORNAIL, ESQ.*
                21    (Florida Bar No. 085922)
                      PHILLIPS, RICHARD & RIND, P.A.
                22    9360 SW 72nd Street, Suite 283
                      Miami, FL 33173
                23    *Admitted Pro Hac Vice
                24
                      Attorneys for Defendant TWU Local 577
                25                                               IT IS SO ORDERED.

                26                                               ________________________________
                                                                 ______________________________________
                                                                 RICHARD       F. BOULWARE, II
                27                                               United States District Court / Magistrate Judge
                                                                 UNITED STATES          DISTRICT      JUDGE
                28
                                                                 DATED   this 13th day of July, 2020.
                                                                 Dated: __________________________
JACKSON LEWIS P.C.
                                                                     3
    LAS VEGAS
